                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:99-cr-00058-FDW
 UNITED STATES OF AMERICA,                         )
                                                   )
 vs.                                               )
                                                   )
 TERRENCE CUNNINGHAM,                              )                     ORDER
                                                   )
         Defendant.                                )
                                                   )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence and

Supplemental Motion to Reduce Sentence (Doc. Nos. 56, 58).               Also before the Court is

Defendant’s pro se Motion for Compassionate Release (Doc. No. 60).

       For the reasons stated in the Government’s Response in Support (Doc. No. 63),

Defendant’s Motions to Reduce Sentence Pursuant to the First Step Act (Doc. Nos. 56, 58) are

GRANTED, and his active term of imprisonment is reduced to time served plus ten (10) days. All

other aspects of the sentence, including but not limited to supervised release, are to remain intact.

       Because Defendant’s motions (Doc. Nos. 56, 58) are granted, his Motion for

Compassionate Release (Doc. No. 60) is DENIED AS MOOT.

       IT IS SO ORDERED.


                                       Signed: June 5, 2020




                                                  1



         Case 3:99-cr-00058-FDW Document 64 Filed 06/05/20 Page 1 of 2
                              2



Case 3:99-cr-00058-FDW Document 64 Filed 06/05/20 Page 2 of 2
